The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Terry concurred.
This appeal is taken from an order dissolving an injunction. The plaintiffs filed their bill in the Court below to enjoin the sheriff from collecting State and county taxes assessed upon certain land owned or claimed by them. The facts alleged in the bill were ; first, that said lands were claimed by them as purchasers from Sutter, the original grantee of the Mexican government; that they were not in the possession of them; that the title was in litigation between the Government of the United States and the plaintiffs; and, second, that the assessment was made by order of the Court of Sessions, which has no jurisdiction except in criminal cases.
Upon the first point, it is clear that if the title to the land is in the plaintiffs, then they are liable for the taxes; if not, they have nothing to do with the matter, and certainly no authority to sue or defend on behalf of the United States. They cannot affirm and deny at the same time; it is either their land or it is not. If the grant under which they claim is either legal or equitable, it is fully protected by the treaty, and a confirmation would relate back to the date of its execution. Should the plaintiffs’ position be maintained, and their grant be confirmed, they would escape, during the pendency of this litigation, one of the burthens, which society has imposed upon property.
This pretence might, with some plausibility, be set up in every case where the title of property was in litigation in our own Courts between private individuals. The plaintiffs, I apprehend, are the best judges of their own title, and must determine, at their own risk, whether it is worth paying taxes on or not. They cannot assert their ownership of the lands and deny the legal consequences of such right.
To the second assignment of error there are two answers : first, the bill seeks to enjoin the collection of both State and county taxes. State taxes are fixed by la*, and not assessed by the Court of Sessions, so that they, at least, are not obnoxious to the objection of a want of jurisdiction in the Court of Sessions; second, although the Court of Sessions had no authority to direct the assessment, still this is not a case for the interference of a Court of Chancery.
If the tax has been illegally imposed, or a valid objection appears on the face of the proceedings, the plaintiffs have a perfect remedy at law, and a Court of Equity has no power to interfere, DeWitt v. Hays, 2 Cal., 469, and the cases there cited.
*276It is said that the injunction was dissolved without notice. This does not appear from the record, but if it did it would make no difference, as it ought never to have been granted.
Judgment affirmed.